Matter of McMaster v McMaster (2020 NY Slip Op 07834)





Matter of McMaster v McMaster


2020 NY Slip Op 07834


Decided on December 23, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, NEMOYER, WINSLOW, AND DEJOSEPH, JJ.


1260 CA 20-00783

[*1]IN THE MATTER OF MAUREEN ANNE MCMASTER BURMESTER, PETITIONER-RESPONDENT,
vCHESTER ANTHONY MCMASTER AND RAYMOND DALE MCMASTER, AS SUCCESSOR TRUSTEES OF THE REVOCABLE TRUST OF GLORIA BUGNI MCMASTER JUHN, DECEASED, RESPONDENTS-APPELLANTS. 


SESSLER LAW PC, GENESEO (STEVEN D. SESSLER OF COUNSEL), FOR RESPONDENTS-APPELLANTS. 
BOND SCHOENECK & KING, PLLC, ROCHESTER (CURTIS A. JOHNSON OF COUNSEL), FOR PETITIONER-RESPONDENT. 

	Appeal from an order of the Surrogate's Court, Livingston County (Robert B. Wiggins, S.), entered December 27, 2019. The order granted the motion of petitioner for a judicial accounting. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on November 20, 2020,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: December 23, 2020
Mark W. Bennett
Clerk of the Court